Exhibit 10.1
Execution Version
COFFEYVILLE RESOURCES, LLC
THIRD AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
     This THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AND GUARANTY
AGREEMENT, dated as of October 2, 2009 (this “Amendment”), is entered into by
and among COFFEYVILLE RESOURCES, LLC, a Delaware limited liability company
(“Company”), COFFEYVILLE PIPELINE, INC., a Delaware corporation (“Pipeline”),
COFFEYVILLE REFINING & MARKETING, INC., a Delaware corporation (“Refining”),
COFFEYVILLE NITROGEN FERTILIZERS, INC., a Delaware corporation (“Fertilizers”),
COFFEYVILLE CRUDE TRANSPORTATION, INC., a Delaware corporation
(“Transportation”), COFFEYVILLE TERMINAL, INC., a Delaware corporation
(“Terminal”), CL JV HOLDINGS, LLC, a Delaware limited liability company (“CL JV”
and together with Pipeline, Refining, Fertilizers, Transportation and Terminal,
collectively, “Holdings”) and CERTAIN SUBSIDIARIES OF HOLDINGS, as Guarantors,
the Lenders listed on the signature pages hereto, GOLDMAN SACHS CREDIT PARTNERS
L.P. and CREDIT SUISSE SECURITIES (USA) LLC, as Joint Lead Arrangers and Joint
Bookrunners (in such capacities, collectively, the “Arrangers”) and CREDIT
SUISSE, as Administrative Agent, Collateral Agent, Funded LC Issuing Bank and
Revolving Issuing Bank (in such capacities, collectively, the “Administrative
Agent”), and is made with reference to that certain Second Amended and Restated
Credit and Guaranty Agreement, dated as of December 28, 2006 as amended by the
First Amendment to the Second Amended and Restated Credit and Guaranty Agreement
dated as of August 23, 2007 and the Second Amendment to the Second Amended and
Restated Credit and Guaranty Agreement dated as of December 22, 2008 (the
“Current Credit Agreement”), by and among Company, Holdings, the Subsidiaries of
Holdings named therein, Lenders, Arrangers, Administrative Agent, and the other
Agents party thereto. Capitalized terms used herein not otherwise defined herein
or otherwise amended hereby shall have the meanings ascribed thereto in the
Current Credit Agreement, and, for all purposes of this Amendment (except as
otherwise expressly provided), Sections 1.2 and 1.3 of the Current Credit
Agreement are hereby incorporated by reference, mutatis mutandis, as if fully
set forth herein.
RECITALS:
     WHEREAS, the Credit Parties have requested that the Requisite Lenders agree
to amend certain provisions of the Current Credit Agreement as provided for
herein; and
     WHEREAS, subject to certain conditions set forth herein, the Requisite
Lenders are willing to agree to such amendments relating to the Current Credit
Agreement.
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



SECTION I. AMENDMENTS TO CURRENT CREDIT AGREEMENT
     A. Amendments to Section 1: Definitions.
     (a) Section 1.1 of the Current Credit Agreement is hereby amended by adding
the following definitions in proper alphabetical sequence:
     “Allocated Debt Proceeds” as defined in Section 2.14(g).
     “CVR Affirmation” as defined in Section 6.5(a)(viii).
     “Net Proceeds” means, with respect to the incurrence of any Indebtedness,
the cash proceeds received in respect of the incurrence of such Indebtedness
minus the sum of direct costs relating to the incurrence of such Indebtedness,
including legal, accounting and investment banking fees, brokerage and other
commissions, and taxes paid or payable as a result thereof.
     “Parent Company” means, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.
     “Revolving Credit Level 0 Status” means, in the case of Revolving Loans,
(a) the Company has consummated a Qualified IPO, (b) the Company’s corporate
family rating is Caa1 (with a stable outlook) or lower by Moody’s and (c) the
Company’s corporate or issuer credit rating is CCC+ (with a stable outlook) or
lower by S&P.
     “Term Loan Level 0 Status” means, in the case of Term Loans and Funded
Letters of Credit, (a) the Company has consummated a Qualified IPO, (b) the
Company’s corporate family rating is Caa1 (with a stable outlook) or lower by
Moody’s and (c) the Company’s corporate or issuer credit rating is CCC+ (with a
stable outlook) or lower by S&P.
     “Third Amendment” means that certain Third Amendment to Second Amended and
Restated Credit and Guaranty Agreement, dated as of October 2, 2009, among
Company, Holdings, the Arrangers, the Administrative Agent, the Collateral Agent
and the financial institutions and the Credit Parties listed on the signature
pages thereto.
     “Third Amendment Effective Date” means the date of satisfaction or waiver
by the Arrangers of the conditions referred to in Section II of the Third
Amendment.
     (b) The following defined terms in Section 1.1 of the Current Credit
Agreement are hereby restated in their entireties as follows:
     “Agreement” means the Second Amended and Restated Credit and Guaranty
Agreement, dated as of December 28, 2006, as amended by the First Amendment, the
Second Amendment and the Third Amendment, as it may be further amended,
supplemented or otherwise modified from time to time.
     “Applicable Margin” means (a) (i) with respect to Revolving Loans that are
Eurodollar Rate Loans, (A) from the Second Amendment Effective Date until the
Company has achieved a

2



--------------------------------------------------------------------------------



 



change in the Revolving Credit Status, 5.25% per annum and (B) thereafter, a
percentage per annum based on the Revolving Credit Status in effect from time to
time as set forth below

              Applicable Margin Revolving Credit Status   for Revolving Loans
Revolving Credit Level 0 Status
    6.25 %
Revolving Credit Level I Status
    5.75 %
Revolving Credit Level II Status
    5.50 %
Revolving Credit Level III Status
    5.25 %
Revolving Credit Level IV Status
    5.00 %

; and (ii) with respect to Term Loans that are Eurodollar Rate Loans and Funded
Letters of Credit, (A) from the Second Amendment Effective Date until the
Company has achieved a change in the Term Loan Status, 5.25% per annum and
(B) thereafter, a percentage per annum based on the Term Loan Status in effect
from time to time as set forth below

              Applicable Margin     for Term Loans and Funded Letters Term Loan
Status   of Credit
Term Loan Level 0 Status
    6.25 %
Term Loan Level I Status
    5.75 %
Term Loan Level II Status
    5.50 %
Term Loan Level III Status
    5.25 %
Term Loan Level IV Status
    5.00 %

; and (b) with respect to Swing Line Loans, Revolving Loans and Term Loans that
are Base Rate Loans, an amount equal to (i) the Applicable Margin for Eurodollar
Rate Loans as set forth in clause (a) above minus (ii) 1.00% per annum. Within
one Business Day of receipt of a change in Revolving Credit Status or Term Loan
Status, as applicable, Administrative Agent shall notify each Lender of the
Applicable Margin in effect from such date. At any time, and for so long as, an
Event of Default shall have occurred and be continuing, the Applicable Margin
shall be determined as if Revolving Credit Level 0 Status and Term Loan Level 0
Status were in effect. No reduction in the Applicable Margin hereunder shall be
effected for so long as any Event of Default has occurred and is continuing.

3



--------------------------------------------------------------------------------



 



     “Change of Control” means, at any time, (i) as a result of a private sale
of Capital Stock of Parent, Sponsors shall cease to beneficially own and
control, directly or indirectly, on a fully diluted basis at least 35% of the
economic and voting interests in the Capital Stock of Parent (it being
understood that any one or more of the Sponsors may individually or collectively
satisfy the minimum ownership and control requirements of this clause (i))
(provided that, in the event that Sponsors cease to beneficially own and
control, directly or indirectly, on a fully diluted basis at least 35% of the
economic and voting interests in the Capital Stock of Parent as a result of a
public sale of Capital Stock of Parent, this clause (i) shall no longer be
operative); (ii) any Person or “group” (within the meaning of Rules 13d-3 and
13d-5 under the Exchange Act) other than any one or more of the Sponsors shall
have acquired (a) beneficial ownership of 35% or more on a fully diluted basis
of the voting and/or economic interest in the Capital Stock of Parent, in the
aggregate, or (b) the power (whether or not exercised) to elect a majority of
the members of the board of directors (or similar governing body) of any of
Parent; (iii) Parent shall cease to beneficially own and control, directly or
indirectly (including through any of Holdings), 100% on a fully diluted basis of
the economic and voting interest in the Capital Stock of Company; (iv) Holdings
(on a collective basis) shall cease to beneficially own and control 100% on a
fully diluted basis of the economic and voting interest in the Capital Stock of
Company; or (v) the majority of the seats (other than vacant seats) on the board
of directors (or similar governing body) of Parent cease to be occupied by
Persons who either (a) were members of the board of directors (or similar
governing body) of Parent on the Effective Date or (b) were nominated for
election by the board of directors (or similar governing body) of Parent, a
majority of whom were directors on the Effective Date or whose election or
nomination for election was previously approved by a majority of such directors.
     “Revolving Credit Level I Status” means, in the case of Revolving Loans,
(a) with respect to any determination made after June 30, 2007, if the Company
has not consummated a Qualified IPO, or (b) (i) the Company’s corporate family
rating is B3 (regardless of outlook) or lower by Moody’s or (ii) the Company’s
corporate or issuer credit rating is B— (regardless of outlook) or lower by S&P,
but not Revolving Credit Level 0 Status.
     “Revolving Credit Level II Status” means, in the case of Revolving Loans,
the Company has not achieved Revolving Credit Level 0 Status, Revolving Credit
Level I Status, Revolving Credit Level III Status, or Revolving Credit Level IV
Status.
     “Revolving Credit Status” means the existence of Revolving Credit Level 0
Status, Revolving Credit Level I Status, Revolving Credit Level II Status,
Revolving Credit Level III Status, or Revolving Credit Level IV Status, as the
case may be. Changes in the Applicable Margin resulting from changes in
Revolving Credit Status shall become effective as of the first Business Day
following (a) the day that changes in ratings from Moody’s or S&P become
effective and/or (as applicable) (b) the day that the Company consummates a
Qualified IPO.
     “Term Loan Level I Status” means, in the case of Term Loans and Funded
Letters of Credit, (a) with respect to any determination made after June 30,
2007, if the Company has not consummated a Qualified IPO, or (b) (i) the
Company’s corporate family rating is B3 (regardless of outlook) or lower by
Moody’s or (ii) the Company’s corporate or issuer credit rating is B—
(regardless of outlook) or lower by S&P, but not Term Loan Level 0 Status.

4



--------------------------------------------------------------------------------



 



     “Term Loan Level II Status” means, in the case of Term Loans and Funded
Letters of Credit, the Company has not achieved Term Loan Level 0 Status, Term
Loan Level I Status, Term Loan Level III Status, or Term Loan Level IV Status.
     “Term Loan Status” means the existence of Term Loan Level 0 Status, Term
Loan Level I Status, Term Loan Level II Status, Term Loan Level III Status, or
Term Loan Level IV Status, as the case may be. Changes in the Applicable Margin
resulting from changes in Term Loan Status shall become effective as of the
first Business Day following (a) the day that changes in ratings from Moody’s or
S&P become effective and/or (as applicable) (b) the day that the Company
consummates a Qualified IPO.
     (c) The definition of “Consolidated Total Debt” set forth in Section 1.1 of
the Current Credit Agreement is hereby amended by replacing “$40,000,000” with
“$60,000,000”.
     (d) Effective in respect of measurement periods ending after the Third
Amendment Effective Date, (i) the definition of “FIFO Adjustment” set forth in
Section 1.1 of the Current Credit Agreement is hereby restated in its entirety
as follows:
     ““FIFO Adjustment” means, with respect to any period (which shall be a
period of four Fiscal Quarters and which period, with respect to any Fiscal
Quarter (the “Reference Fiscal Quarter”), shall begin on the first day of the
third preceding Fiscal Quarter and end on the last day of the Reference Fiscal
Quarter), to the extent changes in the inventory value of any item of
hydrocarbon inventory included in the inventory amount shown in the financial
statements of the Company (each an “Item”) reduce or increase Consolidated Net
Income, for each such Item, an amount equal to 75% of the sum of the products of
(i) the inventory volume of each Item at the beginning of such period and
(ii) the amount determined by subtracting (a) the inventory value of such Item
at the beginning of such period from (b) the inventory value of such Item at the
end of such period, such that if the result is negative, it represents a loss,
and if the result is positive, it represents a gain.”; and
(ii) the definition of “FIFO Calculation Amount” set forth in Section 1.1 of the
Current Credit Agreement is hereby deleted.
     B. Section 2.4(l) of the Current Credit Agreement is hereby restated in its
entirety as follows:
     “(l) Swap Agreement Support. Notwithstanding anything herein to the
contrary, Company shall maintain during any period in which the Swap Agreement
remains in effect, Funded Letters of Credit in an aggregate amount required by
the Swap Agreement.”.
     C. Section 2.11 of the Current Credit Agreement is hereby amended by the
following:
     (i) inserting a new paragraph (f) as follows:
“(f) Company agrees to pay to the Administrative Agent for the ratable benefit
of each Lender having Tranche D Term Loan Exposure an amount (based on each such
Lender’s Pro Rata Share of Tranche D Term Loan Exposure) equal to (A) 2.00% of
all voluntary

5



--------------------------------------------------------------------------------



 



prepayments and mandatory prepayments of principal of Tranche D Term Loans made
at any time on or after the Third Amendment Effective Date and prior to the
first anniversary of the Third Amendment Effective Date (other than any
mandatory prepayments made pursuant to Section 2.14(b), 2.14(d) or 2.14(e)) and
(B) 1.00% of all voluntary prepayments and mandatory prepayments of principal of
Tranche D Term Loans made at any time on or after the first anniversary of the
Third Amendment Effective Date and prior to the second anniversary of the Third
Amendment Effective Date (other than any mandatory prepayments made pursuant to
Section 2.14(b), 2.14(d) or 2.14(e)), each such amount to be paid concurrently
with such voluntary or mandatory prepayment; provided that, for certainty, the
amounts payable pursuant to clauses (A) and (B) above shall not be payable in
connection with any scheduled principal payment pursuant to Section 2.12 or any
voluntary prepayments made pursuant to Section 2.13(b)(iii).”; and
(ii) re-numbering paragraph (f) of Section 2.14 of the Current Credit Agreement
as paragraph (g).
     D. Section 2.14(d) of the Current Credit Agreement is hereby restated in
its entirety as follows:
“(d) Consolidated Excess Cash Flow. In the event that there shall be
Consolidated Excess Cash Flow for any Fiscal Year (commencing with Fiscal Year
2007), Company shall, no later than ninety days after the end of such Fiscal
Year, prepay the Loans as set forth in Section 2.15(b) in an aggregate amount
equal to 75% of such Consolidated Excess Cash Flow less 100% of voluntary
prepayments made during that Fiscal Year pursuant to Section 2.13 (excluding
repayments of Revolving Loans or Swing Line Loans except to the extent the
Revolving Commitments are permanently reduced in connection with such
repayment).”
     E. Section 2.14 of the Current Credit Agreement is hereby amended by the
following:
     (i) inserting a new paragraph (g) as follows:
     “(g) Proceeds of Indebtedness issued by CVR. No later than the fifth
Business Day following the date of receipt by Company pursuant to
Section 6.5(a)(viii) of any direct or indirect proceeds from the issuance of
Indebtedness by CVR, Company shall prepay the Tranche D Term Loans in an
aggregate amount equal to 35% of the Net Proceeds of such Indebtedness incurred
by CVR (the “Allocated Debt Proceeds”).”; and
     (ii) re-numbering paragraphs (g), (h) and (i) of Section 2.14 of the
Current Credit Agreement as paragraphs (h), (i) and (j), respectively.
     F. Section 2.22 of the Current Credit Agreement is hereby amended by
replacing the following:
     “Anything contained herein to the contrary notwithstanding, in the event
that any Lender, other than at the direction or request of any regulatory agency
or authority, defaults (a

6



--------------------------------------------------------------------------------



 



“Defaulting Lender”) in its obligation to fund (a “Funding Default”) any
Revolving Loan or its portion of any unreimbursed payment under
Section 2.3(b)(iv) or 2.4(e) or to fund its Credit Linked Deposit (in each case,
a “Defaulted Loan”)”
with the following:
     “Anything contained herein to the contrary notwithstanding, in the event
that any Lender (1) defaults in its obligation to fund any Revolving Loan or its
portion of any unreimbursed payment under Section 2.3(b)(iv) or 2.4(e) or to
fund its Credit Linked Deposit (in each case, a “Defaulted Loan”), (2) notifies
the Administrative Agent or a Credit Party in writing that it does not intend to
satisfy any such funding obligation hereunder, (3) has stated publicly that it
will not comply with any such funding obligation hereunder or (4) such Lender or
its Parent Company is the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
Parent Company (any of (1)-(4), a “Funding Default” and any such Lender, a
“Defaulting Lender”)”.
     G. Section 5.13 of the Current Credit Agreement is hereby restated in its
entirety as follows:
     “5.13 Swap Agreement. Company (i) may, at any time, terminate the Swap
Agreement; provided that, if Company has not terminated the Swap Agreement
within 30 Business Days following the Third Amendment Effective Date, Company
shall, on such 30th Business Day, pay to each Lender a fee equal to 0.50% of the
sum of such Lender’s aggregate Revolving Exposure, aggregate Tranche D Term Loan
Exposure, aggregate Funded Letter of Credit Exposure and aggregate New Term Loan
Exposure, and (ii) shall, within five days (or, if such day is not a Business
Day, the next succeeding Business Day) of any termination of the Swap Agreement
pursuant to clause (i), permanently reduce the Credit Linked Deposits on deposit
in the Credit Linked Deposit Account to zero.”.
     H. Section 6.5(a)(viii) of the Current Credit Agreement is hereby restated
in its entirety as follows:
     “so long as no Event of Default under Section 8.1(a) or under
Section 8.1(c) with respect to Section 6.8 shall exist and be continuing,
Company and Holdings may make Restricted Junior Payments to the extent necessary
to permit CVR to make any payments of interest (and solely to make such
payments) under any Indebtedness issued by CVR in an aggregate amount not to
exceed $20,000,000 in any Fiscal Year; provided that, prior to any issuance of
such Indebtedness, CVR shall agree in writing (for the benefit of the
Administrative Agent and the Lenders) (any such writing, a “CVR Affirmation”)
(A) to transfer an amount equal to the Allocated Debt Proceeds to Company for
application by Company to the prepayment of the Tranche D Term Loans in
accordance with Section 2.14(g) and (B) that CVR shall not use any proceeds of
any such Indebtedness to (x) repurchase any of its Capital Stock or (y) pay any
dividend or other distribution, direct or indirect, on account of any of its
Capital Stock;”.
     I. Section 6.5(b) of the Current Credit Agreement is hereby restated in its
entirety as follows:

7



--------------------------------------------------------------------------------



 



     “(b) Company may make payments in connection with the termination of the
Swap Agreement in accordance with Section 5.13;”.
     J. Section 6.8(a) of the Current Credit Agreement is hereby amended by
replacing the following:

         
March 31, 2009 and thereafter
    3.75:1.00  

          with the following:

         
March 31, 2009 and thereafter
    3.00:1.00  

     K. Section 6.8(b) of the Current Credit Agreement is hereby amended by
replacing the following:

         
March 31, 2009
    2.25:1.00  
June 30, 2009
    2.25:1.00  
September 30, 2009
    2.25:1.00  
December 31, 2009
    2.25:1.00  
March 31, 2010 and thereafter
    2.00:1.00  

          with the following:

         
March 31, 2009 and thereafter
    2.75:1.00  

     L. Section 8.1 of the Current Credit Agreement is hereby amended by:

  (i)   deleting the word “or” at the end of clause (k);     (ii)   inserting
the word “or” at the end of clause (l); and     (iii)   inserting a new
paragraph (m) immediately following paragraph (l) as follows:

8



--------------------------------------------------------------------------------



 



     “(m) CVR Affirmation. At any time after the execution and delivery by CVR
of a CVR Affirmation, (i) CVR shall breach any obligation under such CVR
Affirmation or (ii) such CVR Affirmation shall be declared null and void or
otherwise fail to be in full force and effect;”.
SECTION II. CONDITIONS PRECEDENT TO EFFECTIVENESS
     This Amendment shall become effective as of the date hereof only upon the
satisfaction or waiver by the Arrangers of all of the following conditions
precedent (the date of satisfaction of such conditions being referred to herein
as the “Third Amendment Effective Date”):
     A. Execution. The Administrative Agent shall have received a counterpart
signature page of this Amendment duly executed by each of the Credit Parties and
the Requisite Lenders.
     B. Fees. The Administrative Agent shall have received (i) for distribution
to all Lenders executing this Amendment, an upfront fee in an amount equal to
0.50% of the aggregate of such Lender’s Loans and Commitments outstanding as of
the Third Amendment Effective Date and (ii) all other fees and other amounts due
and payable on or prior to the Third Amendment Effective Date (other than any
fees or other amounts due and payable to GSCP, in its capacity as an Arranger),
including, to the extent invoiced, reimbursement or other payment of all
out-of-pocket expenses required to be reimbursed or paid by Company hereunder or
any other Credit Document. GSCP, in its capacity as an Arranger, shall have
received all fees and other amounts due and payable on or prior to the Third
Amendment Effective Date, including, to the extent invoiced, reimbursement or
other payment of all out-of-pocket expenses required to be reimbursed or paid by
Company hereunder or any other Credit Document. All such fees shall be
non-refundable.
     C. Necessary Consents. Each Credit Party shall have obtained all material
consents necessary in connection with the transactions contemplated by this
Amendment.
     D. Other Documents. On or before the Third Amendment Effective Date, the
Arrangers shall have received such other documents, information or agreements
regarding Credit Parties as the Arrangers may reasonably request.
SECTION III. REPRESENTATIONS AND WARRANTIES
     A. Corporate Power and Authority. Each Credit Party, which is party hereto,
has all requisite power and authority to enter into this Amendment and to carry
out the transactions contemplated by, and perform its obligations under, the
Current Credit Agreement as amended by this Amendment (the “Amended Agreement”)
and the other Credit Documents.
     B. Authorization of Agreements. The execution and delivery of this
Amendment and the performance of the Amended Agreement and the other Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.
     C. No Conflict. The execution and delivery by each Credit Party of this
Amendment and the performance by each Credit Party of the Amended Agreement and
the other Credit Documents do not and will not (i) violate (A) any material
provision of any law, statute, rule or regulation, or of the certificate or
articles of incorporation or partnership agreement, other

9



--------------------------------------------------------------------------------



 



constitutive documents or by-laws of Holdings, Company or any Credit Party or
(B) any applicable order of any court or any rule, regulation or order of any
Governmental Authority, (ii) be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under any
Contractual Obligation of the applicable Credit Party (other than the Current
Credit Agreement), where any such conflict, violation, breach or default
referred to in clause (i) or (ii) of this Section III.C., individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect,
(iii) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under the Current Credit Agreement,
(iv) except as permitted under the Amended Agreement, result in or require the
creation or imposition of any Lien upon any of the properties or assets of each
Credit Party (other than any Liens created under any of the Credit Documents in
favor of Collateral Agent on behalf of Lenders), or (v) require any approval of
stockholders or partners or any approval or consent of any Person under any
Contractual Obligation of each Credit Party, except for such approvals or
consents which will be obtained on or before the Third Amendment Effective Date
and except for any such approvals or consents the failure of which to obtain
will not have a Material Adverse Effect.
     D. Binding Obligation. This Amendment has been duly executed and delivered
by each of the Credit Parties party to the Amended Agreement and each
constitutes a legal, valid and binding obligation of such Credit Party to the
extent a party thereto, enforceable against such Credit Party in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
moratorium, reorganization or other similar laws affecting creditors’ rights
generally and except as enforceability may be limited by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).
     E. Governmental Consents. No action, consent or approval of, registration
or filing with or any other action by any Governmental Authority is or will be
required in connection with the execution and delivery by each Credit Party of
this Amendment and the performance by Company and Holdings of the Amended
Agreement and the other Credit Documents, except for such actions, consents and
approvals the failure to obtain or make which could not reasonably be expected
to result in a Material Adverse Effect or which have been obtained and are in
full force and effect.
     F. Incorporation of Representations and Warranties From Credit Documents.
The representations and warranties contained in Section 4 of the Third Amendment
are and will be true and correct in all material respects on and as of the Third
Amendment Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date.
     G. Absence of Default. No event has occurred and is continuing or will
result from the consummation of the transactions contemplated by this Amendment
that would constitute an Event of Default or a Default.
SECTION IV. CREDIT SUPPORT PARTY ACKNOWLEDGMENT AND CONSENT
          Each Domestic Subsidiary and Holdings are referred to herein as a
“Credit

10



--------------------------------------------------------------------------------



 



Support Party” and collectively as the “Credit Support Parties”, and the Credit
Documents to which they are a party are collectively referred to herein as the
“Credit Support Documents”.
          Each Credit Support Party hereby acknowledges that it has reviewed the
terms and provisions of the Current Credit Agreement and this Amendment and
consents to the amendment of the Current Credit Agreement effected pursuant to
this Amendment. Each Credit Support Party hereby confirms that each Credit
Support Document to which it is a party or otherwise bound and all Collateral
encumbered thereby will continue to guarantee or secure, as the case may be, to
the fullest extent possible in accordance with the Credit Support Documents the
payment and performance of all “Obligations” under each of the Credit Support
Documents to which it is a party (in each case as such terms are defined in the
applicable Credit Support Document).
          Each Credit Support Party acknowledges and agrees that any of the
Credit Support Documents to which it is a party or otherwise bound shall
continue in full force and effect and that all of its obligations thereunder
shall be valid and enforceable and shall not be impaired or limited (except as
expressly provided herein) by the execution or effectiveness of this Amendment.
Each Credit Support Party represents and warrants that all representations and
warranties contained in the Amended Agreement and the Credit Support Documents
to which it is a party or otherwise bound are true and correct in all material
respects on and as of the Third Amendment Effective Date to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case they were
true and correct in all material respects on and as of such earlier date.
          Each Credit Support Party acknowledges and agrees that
(i) notwithstanding the conditions to effectiveness set forth in this Amendment,
such Credit Support Party is not required by the terms of the Current Credit
Agreement or any other Credit Support Document to consent to the amendments to
the Current Credit Agreement effected pursuant to this Amendment and
(ii) nothing in the Current Credit Agreement, this Amendment or any other Credit
Support Document shall be deemed to require the consent of such Credit Support
Party to any future amendments to the Current Credit Agreement or the Amended
Agreement.
SECTION V. MISCELLANEOUS
     A. Reference to and Effect on the Current Credit Agreement and the Other
Credit Documents.
          (1) On and after the Third Amendment Effective Date, each reference in
the Current Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import referring to the Current Credit Agreement, and
each reference in the other Credit Documents to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Current Credit
Agreement shall mean and be a reference to the Current Credit Agreement as
amended by this Amendment.
          (2) Except as specifically amended by this Amendment, the Current
Credit Agreement and the other Credit Documents shall remain in full force and
effect and are hereby ratified and confirmed.

11



--------------------------------------------------------------------------------



 



          (3) The execution, delivery and performance of this Amendment shall
not constitute a waiver of any provision of, or operate as a waiver of any
right, power or remedy of any Agent or Lender under, the Current Credit
Agreement or any of the other Credit Documents.
     B. Severability. In case any provision in or obligation hereunder shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
     C. Execution. The execution, delivery and performance of this Amendment
shall not, except as expressly provided herein, constitute a waiver of any
provision of, or operate as a waiver of any right, power or remedy of any Agent
or Lender under, the Current Credit Agreement or any of the other Credit
Documents.
     D. Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.
     E. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS. THE PARTIES HEREUNDER SHALL WAIVE ANY RIGHT TO TRIAL BY
JURY.
     F. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.
[Remainder of this page intentionally left blank.]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

            COFFEYVILLE RESOURCES, LLC
      By:   /s/ Edward Morgan         Name:   Edward Morgan        Title:  
Chief Financial Officer and Treasurer        COFFEYVILLE PIPELINE, INC.
      By:   /s/ Edward Morgan         Name:   Edward Morgan        Title:  
Chief Financial Officer and Treasurer        COFFEYVILLE REFINING & MARKETING,
INC.
      By:   /s/ Edward Morgan         Name:   Edward Morgan        Title:  
Chief Financial Officer and Treasurer        COFFEYVILLE NITROGEN FERTILIZERS,
INC.
      By:   /s/ Edward Morgan         Name:   Edward Morgan        Title:  
Chief Financial Officer and Treasurer   

 



--------------------------------------------------------------------------------



 



         

            COFFEYVILLE CRUDE TRANSPORTATION, INC.
      By:   /s/ Edward Morgan         Name:   Edward Morgan        Title:  
Chief Financial Officer and Treasurer        COFFEYVILLE TERMINAL, INC.
      By:   /s/ Edward Morgan         Name:   Edward Morgan        Title:  
Chief Financial Officer and Treasurer        CL JV HOLDINGS, LLC
      By:   /s/ Edward Morgan         Name:   Edward Morgan        Title:  
Chief Financial Officer and Treasurer        COFFEYVILLE RESOURCES PIPELINE, LLC
      By:   /s/ Edward Morgan         Name:   Edward Morgan        Title:  
Chief Financial Officer and Treasurer        COFFEYVILLE RESOURCES REFINING &
MARKETING, LLC
      By:   /s/ Edward Morgan         Name:   Edward Morgan        Title:  
Chief Financial Officer and Treasurer   

 



--------------------------------------------------------------------------------



 



         

            COFFEYVILLE RESOURCES NITROGEN FERTILIZERS, LLC
      By:   /s/ Edward Morgan         Name:   Edward Morgan        Title:  
Chief Financial Officer and Treasurer        COFFEYVILLE RESOURCES CRUDE
TRANSPORTATION, LLC
      By:   /s/ Edward Morgan         Name:   Edward Morgan        Title:  
Chief Financial Officer and Treasurer        COFFEYVILLE RESOURCES TERMINAL, LLC
      By:   /s/ Edward Morgan         Name:   Edward Morgan        Title:  
Chief Financial Officer and Treasurer        CVR PARTNERS, LP
      By:   CVR GP, LLC, its managing general partner         By:   /s/ Edward
Morgan         Name:   Edward Morgan        Title:   Chief Financial Officer and
Treasurer        CVR SPECIAL GP, LLC
      By:   /s/ Edward Morgan         Name:   Edward Morgan        Title:  
Chief Financial Officer and Treasurer   

 



--------------------------------------------------------------------------------



 



         

            CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Administrative Agent, Collateral Agent, Swing Line
Lender, Funded LC Issuing Bank and Revolving Issuing
Bank and a Lender
      By:   /s/ Mikhail Faybusovich         Name:   Mikhail Faybusovich       
Title:   Vice President              By:   /s/ Kevin Buddhdew         Name:  
Kevin Buddhdew        Title:   Associate     

 